        Case 1:19-cv-01233-MCC Document 1 Filed 07/18/19 Page 1 of 13




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA



  Khina M. Mishra, Narayan Dhungana,           COMPLAINT - COLLECTIVE
  Deepa Ghimirey, and Virendra K.              ACTION and CLASS ACTION
  Dhungel, individually and on behalf of
  all others similarly situated,               Case No. ____________________

                      Plaintiffs,
                                               JURY TRIAL DEMANDED
         v.

  Intra-National Home Care, LLC,               ELECTRONICALLY FILED
  Dilli Adhikari, Meg Subedi, Bhagiman
  Gurung, Doe Narayan Bharati, and
  Kamal Pokhrel,

                      Defendants.



                                    COMPLAINT

      Plaintiffs Khina M. Mishra, Narayan Dhungana, Deepa Ghimirey, and

Virendra K. Dhungel (collectively, the “Named Plaintiffs”), individually and on

behalf of all others similarly situated (collectively referred to herein as

“Plaintiffs”), for their Complaint against Intra-National Home Care, LLC, Dilli

Adhikari, Meg Subedi, Bhagiman Gurung, Doe Narayan Bharati, and Kamal

Pokhrel (collectively, the “Defendants”), state as follows:




                                          1
       Case 1:19-cv-01233-MCC Document 1 Filed 07/18/19 Page 2 of 13




                                 Nature of Case

      1.    Intra-National   Home    Care,   LLC    (“Intra-National”)   employs

approximately three thousand (3,000) Direct Care Workers (“DCWs”) in

Pennsylvania, Ohio and Michigan. During the last three (3) years, Intra-National

has required these DCWs to work in excess of forty (40) hours per week without

paying time and half overtime.      Because the DCWs were not properly paid

overtime for more than eighty (80) hours in any given two-week pay period, Intra-

National received unpaid labor from its DCWs. This lawsuit is brought as (a) a

collective action under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et

seq., and (b) a class action under Fed. R. Civ. P. 23 and the Pennsylvania Wage

Payment and Collection Law (“PWPCL”), 43 P.S. § 260.1 et seq., and the

Pennsylvania Minimum Wage Act of 1968 (“PMWA”), 43 P.S. § 333.101 et seq.

                       Parties, Jurisdiction, and Venue

      2.    Plaintiff Khina M. Mishra is an adult individual residing in

Harrisburg, Dauphin County, Pennsylvania.      Khina M. Mishra has executed a

Consent to Join form pursuant to 29 U.S.C § 216(b), which is attached and

incorporated as Exhibit A.

      3.    Plaintiff Narayan Dhungana is an adult individual residing in

Mechanicsburg, Cumberland County, Pennsylvania. Narayan Dhungana has

executed a Consent to Join form pursuant to 29 U.S.C § 216(b), which is attached

and incorporated as Exhibit B.

                                        2
        Case 1:19-cv-01233-MCC Document 1 Filed 07/18/19 Page 3 of 13




      4.     Plaintiff Deepa Ghimirey is an adult individual residing in

Mechanicsburg, Cumberland County, Pennsylvania. Deepa Ghimirey has executed

a Consent to Join form pursuant to 29 U.S.C § 216(b), which is attached and

incorporated as Exhibit C.

      5.     Plaintiff Virendra K. Dhungel is an adult individual residing in Enola,

Cumberland County, Pennsylvania. Virendra K. Dhungel has executed a Consent

to Join form pursuant to 29 U.S.C § 216(b), which is attached and incorporated as

Exhibit D.

      6.     During the applicable class period, Named Plaintiffs worked as DCWs

for Intra-National in Dauphin County, Pennsylvania. Named Plaintiff were, at all

material times, covered, non-exempt employees of Intra-National within the

meaning of the FLSA, 29 U.S.C. §§ 203(e) and (g). Named Plaintiffs bring this

lawsuit as a collective action under the FLSA on behalf of themselves and all other

similarly situated employees employed as DCWs for Intra-National during the last

three (3) years.

      7.     Intra-National   provides   non-medical     in-home    care   services,

companionship and personal care to consumers throughout Pennsylvania, Ohio and

Michigan. It is a for-profit corporation organized under the laws of Michigan, and

maintains a registered office address at 1620 Skyline Drive, Apartment 18,

Pittsburgh, Allegheny County, Pennsylvania 15227. Intra-National also maintains



                                         3
       Case 1:19-cv-01233-MCC Document 1 Filed 07/18/19 Page 4 of 13




a business location at 801 East Park Drive, Suite 101, Harrisburg, Dauphin County,

Pennsylvania 17111.

      8.    At all material times, Intra-National has been an employer within the

meaning of the FLSA, 29 U.S.C. § 203(d), PWPCL, 43 P.S. § 260.2a, and PMWA,

43 P.S. § 333.103(g).

      9.    At all material times, Intra-National has been an enterprise within the

meaning of the FLSA, 29 U.S.C. § 203(r).

      10.   At all material times, Intra-National has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of the

FLSA because it has engaged employees in commerce. 29 U.S.C. § 203(s)(1).

      11.   Intra-National has had, and continues to have, an annual gross income

of sales made or business done of not less than $500,000. 29 U.S.C. § 203(s)(1).

      12.   At all material times, Dilli Adhikari, Meg Subedi, Bhagiman Gurung,

Doe Narayan Bharati, and Kamal Pokhrel were each an owner and/or manager of

Intra-National, and were each responsible for Intra-National’s policies and

procedures with respect to compensation of DCWs.

      13.   At all material times, Plaintiffs were individual employees engaged in

commerce as required by the FLSA, 29 U.S.C. §§ 206, 207.

      14.   At all material times, Plaintiffs were employees as defined by the

PMWA, 43 P.S. § 333.103(h).



                                        4
        Case 1:19-cv-01233-MCC Document 1 Filed 07/18/19 Page 5 of 13




      15.    The FLSA authorizes court actions by private parties to recover

damages for violation of the FLSA’s wage and hour provisions. Subject matter

jurisdiction over Named Plaintiff’s and other similarly situated employees’ FLSA

claims arises under 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

      16.    The PWPCL and the PMWA each provide for a private right of action

to enforce their provisions. This Court has supplemental jurisdiction over the state

law claims under 28 U.S.C. § 1367.

      17.    Venue in this district is proper under 28 U.S.C. § 1391(b) and (c),

because Intra-National does business and maintains offices in this district, and

substantial unlawful conduct giving rise to the claims occurred in this district.

                                General Allegations

      18.    Plaintiffs were employed as DCWs by Intra-National. Plaintiffs have

been required and/or permitted to work in excess of forty (40) hours per

workweek, but have not been compensated at time and a half for all hours worked

over forty (40) hours in a given workweek.              Rather, DCW’s have been

compensated at straight time.

      19.    During the three (3) year period preceding this action, and continuing,

Intra-National has had a policy and practice of not correctly compensating their

DCWs by failing to pay time and a half for all hours work over forty (40) hours in

a given workweek.



                                           5
          Case 1:19-cv-01233-MCC Document 1 Filed 07/18/19 Page 6 of 13




         20.   The FLSA further requires employers to compensate employees at a

rate not less than one and one-half times the regular rate at which they are

employees for any work in excess of forty (40) hours per week. 29 U.S.C. § 207.

         21.   Intra-National uniformly denied overtime pay to its DCWs. Intra-

National’s deliberate failure to pay its DCWs their earned wages and overtime

compensation violates the FLSA, PWPCL, and the PMWA.

         22.   On information and belief, Intra-National adhered to the same policies

and practices with respect to all of its DCWs.

         23.   The net effect of Intra-National’s policies and practices, instituted and

approved by company owners and managers, is that Intra-National willfully failed

to pay overtime compensation.

                       Collective and Class Action Allegations

         24.   Plaintiffs bring Count I as an “opt-in” collective action under 29

U.S.C. § 216(b) on behalf of all those who file a consent to join form with the

Court.

         25.   Plaintiffs, individually and on behalf of other similarly situated

employees, seek relief on a collective basis challenging, among other FLSA

violations, Intra-National’s practice of failing to properly pay DCWs overtime

compensation.      The number and identity of other plaintiffs yet to opt-in and

consent to be party plaintiffs may be determined from Intra-National’s records, and



                                            6
        Case 1:19-cv-01233-MCC Document 1 Filed 07/18/19 Page 7 of 13




potential opt-in plaintiffs may easily and quickly be notified of the pendency of

this action.

       26.     Plaintiffs bring Count II as a class action under Fed. R. Civ. P. 23, on

behalf of themselves and a class defined as follows:

       All current and former non-exempt workers employed by Intra-National as
       DCWs during the applicable statute of limitations.

       27.     The state law claims in Count II satisfy the numerosity, commonality,

typicality, adequacy, predominance, and superiority requirements of Fed. R. Civ.

P. 23(a) and (b)(3).

       28.     The class consists of approximately three thousand (3,000) persons

who are dispersed throughout Pennsylvania, Ohio and Michigan. As a result, the

class is sufficiently numerous and joinder of all class members in this action is

impracticable.

       29.     Questions of fact and law common to the class predominate over any

questions affecting only individual class members. The predominating questions

of law and fact common to the class consist of at least the following:

       a.      Whether Intra-National had a policy of requiring or allowing DCWs

               to work in excess of forty (40) hours per workweek without properly

               compensating DCWs at time and a half pay for overtime hours.

       b.      Whether Intra-National’s conduct in violating the minimum wage and

               overtime laws was willful or in good faith.


                                           7
        Case 1:19-cv-01233-MCC Document 1 Filed 07/18/19 Page 8 of 13




      30.    Plaintiffs’ claims are typical of those of the class because they and the

class members worked under a common policy, and were similarly uncompensated

for overtime hours at the proper rate.

      31.    A class action is superior with respect to considerations of

consistency, economy, efficiency, fairness, and equity to other available methods

for the fair and efficient adjudication of the state law claims. Intra-National has

acted or refused to act on grounds generally applicable to the class.             The

presentation of separate actions by individual class members creates a risk of

inconsistent and varying adjudications, establishing inconsistent and incompatible

standards of conduct for Intra-National at its business facilities, and/or

substantially impairing or impeding the ability of class members to protect their

legal rights and interests. Separate lawsuits would put an unnecessary and undue

burden on the courts by requiring them to adjudicate numerous claims under

virtually identical law, facts, and circumstances.

      32.    Plaintiffs are adequate class representatives because they are members

of the class and their interests do not conflict with the interests of the class they

seek to represent. The interests of class members will be fairly and adequately

protected by Plaintiffs and the undersigned counsel, who have extensive

experience prosecuting complex wage and hour, employment, and class litigation.




                                          8
        Case 1:19-cv-01233-MCC Document 1 Filed 07/18/19 Page 9 of 13




              Count I: Violation of the Fair Labor Standards Act

      33.    Plaintiffs and other similarly situated persons incorporate herein the

allegations set forth above.

      34.    At all times material herein, Plaintiffs and other similarly situated

persons have been entitled to the rights, protections, and benefits provided under

the FLSA, 29 U.S.C. § 201, et seq.

      35.    The FLSA regulates, among other things, the payment of overtime to

employees who are engaged in interstate commerce, or engaged in the production

of goods for commerce, or employed in an enterprise engaged in commerce or in

the production of goods for commerce. 29 U.S.C. § 207(a)(1).

      36.    Intra-National is subject to the overtime pay requirements of the

FLSA because it is an enterprise engaged in interstate commerce with customers in

numerous states, and its employees are engaged in commerce.

      37.    Defendants violated the FLSA by failing to pay for overtime. In the

course of perpetrating these unlawful practices, Intra-National also willfully failed

to keep accurate records of all hours worked by its employees.

      38.    Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain

categories of employees from overtime pay obligations.           None of the FLSA

exemptions apply to Plaintiffs or other similarly situated employees.

      39.    Plaintiffs and all similarly situated employees are victims of a uniform

compensation policy.

                                         9
        Case 1:19-cv-01233-MCC Document 1 Filed 07/18/19 Page 10 of 13




       40.    Plaintiffs and all similarly situated employees are entitled to damages

incurred within the three (3) years preceding the filing of the Complaint, plus

periods of equitable tolling, because Defendants acted willfully and knew, or

showed reckless disregard for, whether their conduct was prohibited by the FLSA.

       41.    Defendants have not acted in good faith or with reasonable grounds to

believe that their actions and omissions were not a violation of the FLSA, and as a

result thereof, Plaintiffs and other similarly situated employees are entitled to

recover an award of liquidated damages in an amount equal to the amount of

unpaid overtime pay permitted by 29 U.S.C. § 216(b). Alternatively, should the

Court find Defendants did not act willfully in failing to pay overtime pay, Plaintiffs

and all similarly situated employees are entitled to an award of prejudgment

interest at the applicable legal rate.

       42.    As a result of the aforesaid willful violations of the FLSA’s overtime

pay provisions, overtime compensation has been unlawfully withheld by

Defendants from Plaintiffs and all similarly situated employees. Accordingly,

Defendants are liable, jointly and severally, under 29 U.S.C. § 216(b), together

with an additional amount as liquidated damages, pre-judgment and post-judgment

interest, reasonable attorneys’ fees, and costs of this action.




                                           10
       Case 1:19-cv-01233-MCC Document 1 Filed 07/18/19 Page 11 of 13




 Count II: Violation of the Pennsylvania Wage Payment and Collection Law
                 and the Pennsylvania Minimum Wage Act

      43.    Plaintiffs and other similarly situated persons incorporate herein the

allegations set forth above.

      44.    At all times material herein, Plaintiffs and other similarly situated

persons who performed work as DCWs in the Commonwealth of Pennsylvania

have been entitled to the rights, protections, and benefits provided under the

PWPCL and the PMWA.

      45.    The PWPCL and the PMWA regulate, among other things, the

payment of wages for all hours worked, and overtime at the premium of one-and-a-

half times the regular rate for time worked in excess of forty (40) hours in a week,

to employees who are engaged in interstate commerce, or engaged in the

production of goods for commerce, or employed in an enterprise engaged in

commerce or in the production of goods for commerce. 43 P.S. § 260.1 et seq., 43

P.S. § 333.101 et seq.

      46.    Intra-National is subject to the minimum wage and overtime pay

requirements of the PWPCL and the PMWA, because it is an “Employer” as

defined in 43 P.S. § 260.2a and 43 P.S. § 333.103.

      47.    Defendants violated the PWPCL and the PMWA by failing to

properly compensate DCWs for overtime hours.




                                        11
       Case 1:19-cv-01233-MCC Document 1 Filed 07/18/19 Page 12 of 13




      48.    43 P.S. § 333.105 exempts certain categories of employees from

minimum wage and/or overtime pay obligations. None of the exemptions apply to

Plaintiffs or other similarly situated employees.

      49.    Plaintiffs and all similarly situated employees are victims of a uniform

compensation policy.

      50.    Plaintiffs and all similarly situated employees who performed work as

DCWs within the Commonwealth of Pennsylvania are entitled to special damages

in the form of “liquidated damages” as set forth by statute because Defendants

acted willfully and did not act in good faith in its violation of the Pennsylvania

wage and hour laws.

      51.    Alternatively, should the Court find Defendants acted in good faith,

Plaintiffs and all similarly situated employees are entitled to an award of

prejudgment interest at the applicable legal rate.

      52.    As a result of the aforesaid willful violations of the PWPCL and the

PMWA, compensation has been unlawfully withheld by Defendants from Plaintiffs

and all similarly situated employees.

      WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly

situated who performed work within the Commonwealth of Pennsylvania, demand

judgment against Defendants, jointly and severally, for (1) compensatory damages,

(2) liquidated damages, (3) pre-judgment and post-judgment interest as provided



                                          12
       Case 1:19-cv-01233-MCC Document 1 Filed 07/18/19 Page 13 of 13




by law, (4) attorney fees and costs as provided by law, and (5) such other relief as

the Court deems fair and equitable.

                          DEMAND FOR JURY TRIAL

      Plaintiffs hereby requests a trial by jury of all issues triable by jury.



                                        Respectfully submitted,

                                        WEISBERG CUMMINGS, P.C.

                                        /s/ Derrek W. Cummings
                                        Derrek W. Cummings (PA 83286)
                                        dcummings@weisbergcummings.com

                                        /s/ Larry A. Weisberg____________
                                        Larry A. Weisberg (PA 83410)
                                        lweisberg@weisbergcummings.com

                                        /s/ Stephen T. Mahan, Jr.
                                        Stephen T. Mahan, Jr. (PA 313550)
                                        smahan@weisbergcummings.com

                                        /s/ Stephen P. Gunther____________
                                        Stephen P. Gunther (PA 324203)
                                        sgunther@weisbergcummings.com

                                        2704 Commerce Drive, Suite B
                                        Harrisburg, PA 17110
                                        (717) 238-5707
                                        (717) 233-8133 (Fax)

                                        Counsel for Plaintiffs




                                           13
